469 F.2d 729
81 L.R.R.M. (BNA) 2646, 69 Lab.Cas.  P 13,132,1971-1973 O.S.H.D. ( 15,285
UNITED STATES STEEL CORPORATIONv.UNITED MINE WORKERS OF AMERICA et al., Appellants in No.71-1974. Appeal of LOCAL NO. 1248, UNITED MINEWORKERS OF AMERICA, in No. 71-1975.
Nos. 71-1974, 71-1975.
United States Court of Appeals,Third Circuit.
Argued Oct. 17, 1972.Decided Nov. 6, 1972.

Melvin P. Stein, Lloyd F. Engle, Jr., Kuhn, Engle & Blair, Pittsburgh, Pa., and Lewis D. Sargentich, Joseph A. Yablonski, Washington Research Project, Washington, D. C., for appellants.
Leonard L. Scheinholtz, Nicholas Unkovic, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., for appellee.
Before GIBBONS, JAMES ROSEN, Circuit Judges and LAYTON, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
This appeal followed the granting of a preliminary injunction by the District Court for the Western District of Pennsylvania.  Appellee, United States Steel Corporation, had brought an action in that court under section 301 of the Labor-Management Relations Act of 1947, 29 U.S.C. Sec. 185, claiming that a strike by miners at its Maple Creek Mine in Washington County, Pennsylvania over an alleged failure of a shift foreman to show the proper concern for mine safety violated the National Bituminous Coal Wage Agreement of 1968.


2
In Gateway Coal Company v. UMW, 466 F.2d 1157 (3d Cir. 1972), this court held that the same agreement did not bar miners from striking over safety disputes.  The entire thrust of that decision was that it is the miners themselves who should make the determination as to what constitutes a safety hazard.  In making that determination in the instant case, the miners reached a conclusion which the district court could not say was unjustified.  Therefore, the result in the present case is controlled by the decision in Gateway Coal Company v. UMW, supra.  Consequently, the order of the district court granting a preliminary injunction will be reversed and the case remanded to the district court for further proceedings consistent with the opinion of this court in Gateway Coal Company v. UMW, supra.


3
LAYTON, District Judge.


4
I concur because I feel bound by the majority opinion in the Gateway Coal Company case filed July 18, 1972.  Otherwise, I would dissent for the reasons, among others, advanced by Judge Rosenn in his dissenting opinion in that case.